Case 2:19-mc-00127 Documenti1-1 Filed 06/03/19 Page 1 of 2 PagelD #: 9

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

AT CHARLESTON

UNITED STATES OF AMERICA,

Plaintiff,

V.
STANDARD ULTRAMARINE AND Misc. Action No. 2./9- /2 7
COLOR CO.
and

AMERICAN CYANAMID CoO.,

Defendants.

 

 

[PROPOSED] ORDER TERMINATING FINAL JUDGMENT
The Court having received the motion of plaintiff United States of America for termination of the
Final Judgment entered in this case, and the Court having considered all papers filed in connection with
the motion, and the Court finding that it is appropriate to terminate the Final Judgment, it is
ORDERED, ADJUDGED, AND DECREED:

That said Final Judgment is hereby terminated.

Dated:

 

 

UNITED STATES DISTRICT JUDGE
Case 2:19-mc-00127 Document 1-1

Prepared By:

MICHAEL B. STUART
United States Attorney

s/Fred B. Westfall, Jr.

WV State Bar No. 3992

Assistant United States Attorney
Attorney for United States

P.O. Box 1713

Charleston, WV 25326

Phone: 304-345-2200

Fax: 304-347-5443

E-mail: fred.westfall@usdoj.gov
Counsel for the United States of America

/s/Christine A. Hill

D.C. Bar No. 461048

Attorney

United States Department of Justice
Antitrust Division

Defense, Industrials, and Aerospace Section
450 Fifth Street, N.W., Suite 8700
Washington, D.C. 20530

(202) 305-2738

christine.hill@usdoj.gov

Counsel for the United States of America

Filed 06/03/19

Page 2 of 2 PagelD #: 10
